DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102019201753.3, filed on 02/11/2019 was received with the present application.

Claim Objections

Claims 1, 3-7, and 10 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 10, the limitation “the frustoconical surface” should read “the frustoconical inner surface”.
In claim 1, line 11, the limitation “the inner surface” should read “the frustoconical inner surface”.
In claim 3, line 2-3, the limitation “the outer cylindrical surface of outer ring” should read “the outer cylindrical surface of the
In claim 3, line 5, the limitation “the second pully part” should read “the second pulley part”.
In claim 4, line 2, the limitation “the centre” should read “the center”.
In claim 5, line 2, the limitation “the outer cylindrical surface of outer ring of bearing” should read “the outer cylindrical surface of the outer ring of the bearing”.
In claim 6, line 1, the limitation “the recess” should read “the at least one recess”. 
In claim 7, line 1, the limitation “the recess” should read “the at least one recess”. 
In claim 10, line 3, the limitation “the outer surface of the outer ring” should read “the outer cylindrical surface of the outer ring”.
In claim 10, line 6, the limitation “the second pully part” should read “the second pulley part”.
In claim 10, line 7, the limitation “the outer surface of the bearing ring” should read “the outer surface of the outer ring”.
In claim 10, line 9-10, the limitation “the at least one recess of outer ring” should read “the at least one recess of the outer ring”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitations “the open end of the first pulley part” and “the open end of the second pulley part” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 3 depends from parent claim 1, which recites “the at least one pulley part being formed integral and having an open end on an axial side opposite the intermediate portion” (in lines 9-10). Consequently, it is also unclear if “the open end of the first pulley part” is referring to the open end of the at least one pulley part described within claim 1 limitations, or if “the open end of the second pulley part” is referring to the open end of the at least one pulley part described within claim 1 limitations. Clarification by the applicant is required.

Claim 3 recites the limitations “the outer cylindrical portion of the first pulley part” and “the outer cylindrical portion of the second pulley part” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 3 depends from parent claim 1, which recites “at least one pulley part, C-shaped in cross section, having….an outer cylindrical portion” (in lines 5-7). Consequently, it is also unclear if “the outer cylindrical portion of the first pulley part” is referring to the outer cylindrical portion of the at least one pulley part described within claim 1 limitations, or if “the outer cylindrical portion of the second pulley part” is 

Claim 3 recites the limitations “the free end of the outer cylindrical portion of the second pulley part” in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claims 4-8 depends from claim 3. Therefore, claims 4-8 are also indefinite for the reasons set forth above.

Claim 4 recites the limitations “the center of the bearing” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitations “the transverse radial plane” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitations “the open end of the first pulley part” and “the open end of the second pulley part” in line 4. There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 10 depends from parent claim 1, which recites “the at least one pulley part being formed integral and having an open end on an axial side opposite the intermediate portion” (in lines 9-10). Consequently, it is also unclear if “the open end of the first pulley part” is referring to the open end of the at least one pulley part described within claim 1 limitations, or if “the open end of the second pulley part” is referring to the open end of the at least one pulley part described within claim 1 limitations. Clarification by the applicant is required.

Claim 10 recites the limitations “the outer cylindrical portion of the first pulley part” and “the outer cylindrical portion of the second pulley part” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. Furthermore, claim 10 depends from parent claim 1, which recites “at least one pulley part, C-shaped in cross section, having….an outer cylindrical portion” (in lines 5-7). Consequently, it is also unclear if “the outer cylindrical portion of the first pulley part” is referring to the outer cylindrical portion of the at least one pulley part described within claim 1 limitations, or if “the outer cylindrical portion of the second pulley part” is referring to the outer cylindrical portion of the at least one pulley part described within claim 1 limitations. Clarification by the applicant is required.

Claim 10 recites the limitations “the free end of the outer cylindrical portion of the second pulley part” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Rasche (International Patent Publication WO2006/092187A1).

In regards to claim 1, Rasche teach (Figures 1-4) a pulley device (tensioning roller 31) for supporting a belt of chain tensioning idler or a runner roller (as described in the Abstract), the pulley device (tensioning roller 31) comprising: a bearing (roller bearing 33) having an outer ring (outer rings 30a and 30b) mounted for rotation relative to a coaxial inner ring (inner ring of the roller bearing 33 defined by the pin/ bolt 32); at least one pulley part (running disk 34a/ 34b) of C-shaped in cross section (as disclosed in paragraph 0035); at least one pulley part (running disk 34a/ 34b) having an inner portion (hub 43a of the running disk 34a/ hub 43b of the running disk 34b) with a frustoconical inner surface (inner surface of the hub 43a that is in contact with the roller bearing 33/ inner surface of the hub 43b that is in contact with the roller bearing 33) mounted on an outer cylindrical surface of the outer ring (outer surfaces of the outer rings 30a and 30b that is in contact with the hub 43a/ 43b), an outer cylindrical portion (jacket portion 26 of the running disk 34a/ jacket portion 26 of the running disk 34b) with an outer cylindrical surface (outer surface on the jacket portion 26 of the running disk 34a/ outer surface on the jacket portion 26 of the running disk 34b) configured to support a belt or a chain, and an 

In regards to claims 2 and 9, Rasche teach all intervening claim limitations as shown above. Rasche further teach (Figures 1-4), the at least one pulley part (running disk 34a/ 34b) comprising no more than one pulley part (figures 1 and 3 clearly illustrate, each of the running 

In regards to claims 3-4, Rasche teach all intervening claim limitations as shown above. Rasche further teach (Figures 1-4), the at least one pulley part (running disk 34a/ 34b) comprising a first pulley part (running disk 34a) and a second pulley part (running disk 34b) mounted on the outer cylindrical surface on the outer ring (outer surfaces of the outer rings 30a and 30b that is in contact with the hub 43a/ 43b) of the bearing (roller bearing 33) such that an open end of the first pulley part (opening of the hollow body 28 in the running disk 34a that opens towards the parting line 29) faces an open end of the second pulley part (opening of the hollow body 28 in the running disk 34b that opens towards the parting line 29), and such that a free end of an outer cylindrical portion of the first pulley part (end on the jacket portion 26 of the running disk 34a that is proximate to the parting line 29) abuts a free end of an outer cylindrical portion of the second pulley part (end on the jacket portion 26 of the running disk 34b that is proximate to the parting line 29); wherein, the first and second pulley parts (running disks 34a and 34b) are symmetrical with respect to a transverse radial plane (parting line 29) passing through a center of the bearing (roller bearing 33).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rasche, in view of Nicola (International Patent Publication WO2007/101771A1).

In regards to claims 5-8, Rasche teach all intervening claim limitations as shown above. Rasche further teach (Figures 1-4), the outer cylindrical surface of the outer ring (outer surfaces of the outer rings 30a and 30b that is in contact with the hub 43a/ 43b) of the bearing (roller bearing 33) being provided with at least one recess (annular grooves on the outer rings 30a and 30b, which are located near the parting line 29 as illustrated in the modified figure 3 below); wherein, the at least one recess (annular grooves on the outer rings 30a and 30b) is an annular groove that is axially centered on a transverse radial plane (parting line 29). However, Rasche fail to teach, each of the first and second pulley parts (running disks 34a and 34b) having at least one protruding portion that extends radially inward from an end of the inner portion (ends of the hubs 43a and 43b that are proximate to the parting line 29) into the at least one recess (annular grooves on the outer rings 30a and 30b) on the outer ring (outer rings 30a and 30b) so as to block axial movement of the first and second pulley parts (running disks 34a and 34b) relative to the outer ring (outer rings 30a and 30b), or said the protruding portions being annular.

    PNG
    media_image1.png
    885
    712
    media_image1.png
    Greyscale


Whereas, Nicola teach (Figures 1-2) a pulley device (belt pulley 1) comprising: a bearing (roller bearing 2) having an outer ring (outer ring 6) mounted for rotation relative to a coaxial inner ring (offset raceways 4a and 4b on the axle 3); and at least one pulley part (half-shells 8a of the running disk 7a) including a first pulley part (left side half-shell 8a) and a second pulley part (right side half-shell 8a); each of the first and second pulley parts (left side half-shell 8a and right 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the first pulley part, the second pulley part, and the outer ring of the bearing in Rasche’s pulley device using the suggestions in Nicola reference, in order to provide the inner portions of said first and second pulley parts with annular protruding portions that extends radially inwards form the respective ends of each said inner portions, and also to provide the outer cylindrical surface on the outer ring of said bearing with an annular recess designed to receive the annular protruding portions of the first and second pulley parts; where the annular recess is configured as an annular groove that is axially centered on an transverse radial plane. Such a modification is advantageous in improving the connection between the outer ring of the bearing and the inner portions of the first and second pulley parts. Furthermore, as the pulley device experience rotational, centrifugal, and/ or axial forces during its operation, the first pulley part and the second pulley part can unfavorably displace away from each other along the outer ring of the bearing. Nevertheless, by fixing the ends of the inner portions of the first and second pulley part within an annular recess provided on the outer cylindrical surface of the outer ring via annular protruding portions positioned at the free ends of the inner portions, the relative axial displacement between the first pulley part and the second pulley part can be effectively prevented; which will result in a stronger and/ or structurally optimized pulley device.

In regards to claim 10, Rasche teach all intervening claim limitations as shown above. Rasche further teach (Figures 1-4), the at least one pulley part (running disk 34a/ 34b) comprising a first pulley part (running disk 34a) and a second pulley part (running disk 34b) mounted on the outer cylindrical surface on the outer ring (outer surfaces of the outer rings 30a and 30b that is in contact with the hub 43a/ 43b) of the bearing (roller bearing 33) such that an open end of the first pulley part (opening of the hollow body 28 in the running disk 34a that opens towards the parting line 29) faces an open end of the second pulley part (opening of the hollow body 28 in the running disk 34b that opens towards the parting line 29), and such that a free end of an outer cylindrical portion of the first pulley part (end on the jacket portion 26 of the running disk 34a that is proximate to the parting line 29) abuts a free end of an outer cylindrical portion of the second pulley part (end on the jacket portion 26 of the running disk 34b that is proximate to the parting line 29); wherein, the outer cylindrical surface of the outer ring (outer surfaces of the outer rings 30a and 30b that is in contact with the hub 43a/ 43b) of the bearing (roller bearing 33) is provided with at least one recess (annular grooves on the outer rings 30a and 30b, which are located near the parting line 29 as illustrated in the modified figure 3 above). Yet, Rasche fail to teach, each of the first and second pulley parts (running disks 34a and 34b) having at least one protruding portion that extends radially inward from an end of the inner portion (ends of the hubs 43a and 43b that are proximate to the parting line 29) into the at least one recess (annular grooves on the outer rings 30a and 30b) on the outer ring (outer rings 30a and 30b) so as to block axial movement of the first and second pulley parts (running disks 34a and 34b) relative to the outer ring (outer rings 30a and 30b).

Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the first pulley part, the second pulley part, and the outer ring of the bearing in Rasche’s pulley device using the suggestions in Nicola reference, in order to provide the inner portions of said first and second pulley parts with annular protruding portions that extends radially inwards from the respective ends of each said inner portions, and also to provide the outer cylindrical surface on the outer ring of said bearing with an annular recess designed to receive the annular protruding portions of the first and second pulley parts; where the annular recess is configured as an annular groove that is axially centered on an transverse radial plane. Such a modification is advantageous for the reasons set forth above in the claims 5-8 rejection statement.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/752,909 (Arnault et al.), in view of Rasche. This is a provisional nonstatutory double patenting rejection.

With respect to claim 1, the copending application No. 16/752,909 teach (in claim 1), a pulley device for supporting a belt of chain tensioning idler or a runner roller (“pulley device configured to support a belt of a chain tensioning idler or runner roller, comprising”), the pulley device comprising: a bearing having an outer ring mounted for rotation relative to a coaxial inner ring (“bearing having a rotatable outer ring and a coaxial fixed inner ring”); at least one pulley part that is C-shaped in cross section (“a pulley having at least one C-shaped pulley part”); the at least one pulley part having an inner portion with a frustoconical inner surface mounted on an outer cylindrical surface of the outer ring, an outer cylindrical portion with an outer cylindrical surface configured to support a belt or a chain, and an intermediate portion extending radially inward from the outer cylindrical portion to the inner portion (“the at least one pulley part having an inner portion with an inner surface mounted on an outer cylindrical surface of the bearing outer ring, an outer cylindrical portion having an outer cylindrical surface configured to contact the belt or the chain, and a radial intermediate portion extending substantially radially between an axial outer end of the inner cylindrical portion and an axial outer end of the outer cylindrical portion”); the at least one pulley part being formed integral and having an open end on an axial side opposite the intermediate portion (“each of the at least one pulley part being formed integral and defining an open end on an axial side opposite the intermediate portion”); and the frustoconical inner surface extends inwardly towards the outer ring (“the at least one pulley part having an inner portion with an inner surface mounted on an outer cylindrical surface of the bearing outer ring”). However, the copending application No. 16/752,909 does not explicitly disclose, the frustoconical inner surface of the inner portion being force fitted onto the outer cylindrical surface of the outer ring.
Nevertheless, as detailed above in the claim 1 rejection statement, Rasche teach (Figures 1-4) a pulley device (tensioning roller 31) comprising: a bearing (roller bearing 33) having an outer ring (outer rings 30a and 30b) mounted for rotation relative to a coaxial inner ring (inner ring of the roller bearing 33 defined by the pin/ bolt 32); at least one pulley part (running disk 34a/ 34b) having an inner portion (hub 43a of the running disk 34a/ hub 43b of the running disk 34b) with a frustoconical inner surface (inner surface of the hub 43a that is in contact with the roller bearing 33/ inner surface of the hub 43b that is in contact with the roller bearing 33), an outer cylindrical portion (jacket portion 26 of the running disk 34a/ jacket portion 26 of the running disk 34b) with an outer cylindrical surface (outer surface on the jacket portion 26 of the running disk 34a/ outer surface on the jacket portion 26 of the running disk 34b), and an intermediate portion (wall 25 of the running disk 34a/ wall 25 of the running disk 34b) extending radially inward from the outer cylindrical portion (jacket portion 26 of the running disk 34a/ jacket portion 26 of the running disk 34b) to the inner portion (hub 43a of the running disk 34a/ hub 43b of the running disk 34b); wherein, the frustoconical inner surface (inner surface of the hub 43a that is in contact with the roller bearing 33/ inner surface of the hub 43b that is in contact with the roller bearing 33) extends inwardly towards the outer ring (outer rings 30a and 30b) and being force fitted onto the outer cylindrical surface of the outer ring (outer surfaces of the outer rings 30a and 30b that is in contact with the hub 43a/ 43b).


With respect to claim 2, the copending Application No. 16/752,909 in view of Rasche teach all intervening claim limitations as shown above. The copending application No. 16/752,909 further teach (in claim 2), the at least one pulley part comprises no more than one pulley part (“the at least one pulley part comprises no more than one pulley part”).

With respect to claim 3, the copending application No. 16/752,909 in view of Rasche teach all intervening claim limitations as shown above. The copending application No. 16/752,909 further teach (in claim 3), the at least one pulley part comprising a first pulley part and a second pulley part mounted on the outer cylindrical surface of the outer ring of the bearing such that an open end of the first pulley part faces an open end of the second pulley part, and such that a free end of an outer cylindrical portion of the first pulley part abuts an free end of an outer cylindrical portion of the second pulley part (“the at least one pulley part comprises two C-shaped pulley parts mounted onto the outer cylindrical surface of outer ring of bearing with the open ends of the two pulley parts axially facing each other, axially inner ends of the inner cylindrical portions being in axial abutment and axially inner ends of the outer cylindrical portions being in axial abutment”).

With respect to claim 4, the copending application No. 16/752,909 in view of Rasche teach all intervening claim limitations as shown above. The copending application No. 16/752,909 further teach (in claim 4), the first and second pulley parts are symmetrical with respect to a transverse radial plane passing through a center of the bearing (“the two pulley parts are symmetrical with respect to a transverse radial plane passing through the center of the bearing”).

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/185,477 (Arnault et al.), in view of Rasche. This is a provisional nonstatutory double patenting rejection.

With respect to claims 1-10, the copending application No. 16/185,477 teach (in claims 1-7), a pulley device for supporting a belt of chain tensioning idler or a runner roller (see claim 1 limitations in the copending application), the pulley device comprising: a bearing having an outer ring mounted for rotation relative to a coaxial inner ring (see claim 1 limitations in the copending application); at least one pulley part that is C-shaped in cross section (see claim 1 limitations in the copending application); the at least one pulley part having an inner portion with a frustoconical inner surface mounted on an outer cylindrical surface of the outer ring, an outer cylindrical portion with an outer cylindrical surface configured to support a belt or a chain, and 

Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the pulley device taught by copending application No. 16/185,477 using the suggestion in Rasche, in order cure the deficiency in said copending application No. 16/185,477. That is, to form the at least one pulley from a first pulley part and a second pulley part that are symmetrical with respect to a transverse radial plane passing through the center of the bearing, and to force fit said first and second pulley parts onto the outer cylindrical surface of the outer ring such that a free end of the 

Conclusion

	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. PGPUB 2002/0086754; U.S. PGPUB 2004/0178398; U.S. PGPUB 2011/0111900; U.S. PGPUB 2020/0200221; U.S. PGPUB 2009/0298630; U.S. PGPUB 2014/0031157; U.S. PGPUB 2004/0235599; U.S. Patent 3,789,683; U.S. Patent 4,571,226; U.S. Patent 8,590,99; U.S. Patent 6,270,001; U.S. Patent 4,822,111: all teach a pulley device comprising a bearing having an outer ring mounted for rotation relative to a coaxial inner ring; at least one pulley part that is C-shaped in cross section; at least one pulley part including an inner portion with a inner surface mounted on an outer cylindrical surface of the outer ring, an outer cylindrical portion with an outer cylindrical surface configured to support a belt or a chain, and an intermediate portion extending radially inward from the outer cylindrical portion to the inner portion; the at least one pulley part being formed integral and having an open end on an axial side opposite the intermediate portion; wherein the inner surface extends inwardly towards the outer ring; and the inner surface being force fitted onto the outer cylindrical surface of the outer ring.

See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.J.D./Examiner, Art Unit 3654                                              /MICHAEL R MANSEN/                                                                            Supervisory Patent Examiner, Art Unit 3654